[Cite as State v. Rayle, 2020-Ohio-1566.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY




STATE OF OHIO,
                                                          CASE NO. 4-19-18
        PLAINTIFF-APPELLEE,

        v.

PAUL M. RAYLE,                                            OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Defiance County Common Pleas Court
                           Trial Court No. 19 CR 13543

                                      Judgment Affirmed

                              Date of Decision: April 20, 2020



APPEARANCES:

        Timothy C. Holtsberry for Appellant

        Russell R. Herman for Appellee
Case No. 4-19-18


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Paul M. Rayle (“Rayle”) brings this appeal from

the judgment of the Court of Common Pleas of Defiance County finding him guilty

of aggravated possession of drugs and carrying a concealed weapon. On appeal

Rayle claims that the trial court erred in denying his motion to suppress. For the

reasons set forth below, the judgment is affirmed.

       {¶2} On April 4, 2019, Patrolman Shane Bostic (“Bostic”) of the Hicksville

Police Department witnessed a vehicle driven by Rayle travel through a couple of

diagonal parking spaces and the marking lines on East High Street at Maple Street

in Hicksville. Tr. at 6. Bostic observed the vehicle then turn right onto Maple Street

and followed Rayle, attempting to run the license plate. Bostic was unable to do so

because he could not read the last few letters on the plate due to the glare. Id. Bostic

continued to follow Rayle down Maple street and as he turned left on Oak Street.

Id. According to Bostic, Rayle traveled far enough into the left lane on Oak Street

that any oncoming vehicles would have been forced off the road to avoid an

accident. Id. at 6-7. Bostic then stopped the vehicle. Id. at 6. The stop occurred at

approximately 12:07 a.m. Id. at 29. As Bostic approached the vehicle, he observed

Rayle reaching underneath the driver’s seat. Id. at 7. Rayle also made other furtive

movements, which, along with Bostic observing a knife in the center console of the

vehicle, caused Bostic to request assistance. Id. Eventually, Bostic and a second

officer removed Rayle from the vehicle and the officers observed a black baggie

                                          -2-
Case No. 4-19-18


containing what appeared to be drugs on the driver’s seat where Rayle had been

sitting. Id. at 8. Rayle’s pants were unzipped and sagging when he stepped out of

the vehicle and appeared to be unable to walk in a normal manner due to having

something in his pants. Id. Bostic performed a pat down for weapons and felt what

appeared to be a pipe in Rayle’s pocket and a knife in his right pocket. Id. at 19-20.

Bostic testified that Oak Street on which Rayle was traveling was a two-way street,

but there were no lines on it. Id. at 9. At the time of the stop, the conditions were

dry and it was nighttime. Id. Bostic testified that there had been no obstructions

that would have caused Rayle to swerve. Id. at 10. The road did have traffic

traveling on it at that time of night as several oncoming cars passed them during the

stop. Id. The dash cam video showed that Rayle crossed into the parking spaces

prior to making the turn onto Maple Street and Rayle was driving in the center of

the road multiple times. Ex. 1. The vehicle was searched and multiple baggies of

substances presumed to be crystal meth were found. Id. at 20. Rayle was arrested

on suspicion of possession of drugs and carrying a concealed weapon.

       {¶3} On April 25, 2019, the Defiance County Grand Jury indicted Rayle on

three counts: 1) Aggravated trafficking in drugs, in violation of R.C. 2925.03(A)(2),

(C)(1)(c), a felony of the third degree; 2) Aggravated possession of Drugs in

violation of R.C. 2925.11(A), (C)(1)(b), a felony of the third degree; and 3) Carrying

a concealed weapon in violation of R.C. 2923.12(A)(1), (F)(1), a misdemeanor of

the first degree. Doc. 2. Rayle entered pleas of not guilty to all counts. Doc. 8. On

                                         -3-
Case No. 4-19-18


August 16, 2019, Rayle filed a motion to suppress alleging that the officer lacked

probable cause to stop him. Doc. 22. A hearing was held on the motion on August

28, and on September 4, 2019, the trial court overruled the motion to suppress. Doc.

23. On September 26, 2019, a change of plea hearing was held. Doc. 26. At that

time, Rayle entered pleas of no contest to counts two and three. Id. The first count

of the indictment was dismissed. Id. The trial court accepted the change of plea

and found Rayle guilty of counts two and three. Id. The trial court immediately

proceeded to sentencing and ordered Rayle to serve a prison term of twenty-four

months for count two and six months for count three with the terms to be served

concurrently for a total sentence of 24 months in prison. Id. Rayle filed a timely

notice of appeal from the judgment. Doc. 32. On appeal, Rayle raises the following

assignment of error.

         The officer lacked probable cause to initiate a traffic stop and
         arrest [Rayle], and all evidence flowing from the traffic stop
         should have been suppressed as a result.1

         {¶4} An appellate review of the trial court's decision on a motion to

suppress involves a mixed question of law and fact. State v. Urdiales, 3d Dist.

Henry No. 7-15-03, 2015-Ohio-3632, ¶ 12, 38 N.E.3d 907. The reviewing court

must accept the trial court’s findings of fact if they are supported by competent,



1
  This Court notes that the minimum standard for a traffic stop is not probable cause, but reasonable
articulable suspicion. This Court also notes that although Rayle claimed the officer lacked probable cause to
arrest, no argument regarding the arrest was made in the brief. As it was not argued, we will not address it.
App.R. 12(A)(2).

                                                    -4-
Case No. 4-19-18


credible evidence.     Id.    However, the reviewing court then independently

determines, without deference to the trial court, whether the facts satisfy the legal

standards as a matter of law. Id.

       {¶5} Pursuant to the Fourth Amendment of the United States Constitution,

people are guaranteed the right to be free from unreasonable searches and seizures.

State v. Kerr, 3d Dist. Allen No. 1-17-01, 2017-Ohio-8516. The stop of an

automobile is generally considered to be a temporary seizure. State v. Mays, 119

Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204. However “[t]he United States

Supreme Court has stated that a traffic stop is constitutionally valid if an officer has

a reasonable and articulable suspicion that a motorist has committed, is committing,

or is about to commit a crime.” Id. at ¶ 7 (citing Delaware v. Prouse, 440 U.S. 648,

99 S.Ct. 1391, 59 L.Ed.2d 660 (1979)). “[I]f an officer's decision to stop a motorist

for a criminal violation, including a traffic violation, is prompted by a reasonable

and articulable suspicion considering all the circumstances, then the stop is

constitutionally valid.” Id. at ¶ 8. “The police conduct must be examined under the

totality of the surrounding circumstances.” Kerr, supra at ¶ 16.

       {¶6} Here, Bostic provided testimony that he observed Rayle driving

through clearly marked parking spots while making the turn. After making the turn,

Rayle proceeded to drive in the middle of the two-way street before moving back

into his own lane. The testimony regarding both of these claims was supported by

the video from the police car. All of this occurred after midnight. None of these

                                          -5-
Case No. 4-19-18


facts were disputed by Rayle at the motion to suppress. Rayle’s argument was that

the acts did not give rise to a specific, traffic violation. However, the State only had

to show that the officer had a reasonable, articulable suspicion that the defendant

was engaging in criminal conduct. While Rayle’s argument may be persuasive in a

motion to dismiss a marked lane violation, as there were no markings on the road,

it is not as persuasive in this case. The undisputed evidence was that the defendant

had driven through marked parking spaces and then proceeded to drive down the

middle of a two-way street. All vehicles driven upon a roadway are required to

drive in the right half of the road and failure to do so is a misdemeanor. R.C.

4511.25. Bostic testified that Rayle was driving far enough past the center of the

road that oncoming traffic would not have been able to get by him without driving

off the road.    The testimony supported by the video provided a reasonable,

articulable suspicion as to why Bostic stopped the vehicle. Given the totality of the

circumstances, this Court does not conclude that the trial court erred in finding that

the stop was based upon a reasonable, articulable suspicion. The assignment of

error is thus overruled.

       {¶7} Having found no prejudicial error in the particulars assigned and

argued, the judgment of the Court of Common Pleas of Defiance County is affirmed.

                                                                  Judgment Affirmed

PRESTON and ZIMMERMAN, J.J., concur.

/hls

                                          -6-